Russell, C. J.
1. There was no error in allowing the witness to testify , to the alleged, statement of the testatrix that she had made no will. It was admissible as evidence on the question of undue influence and mental capacity of the testatrix. Credille v. Credille, 123 Ga. 673 (51 S. E. 628, 107 Am. St. R. 157); Hubbard v. Rutherford, 148 Ga. 238 (96 S. E. 327); Pennington v. Perry, 156 Ga. 103 (118 S. E. 710); Dennis v. Weekes, 51 Ga. 25.
2. There is no 'exception to the charge of the court, and the evidence was ■ sufficient to authorize the verdict; and the finding of the jury being approved by the trial judge, his discretion in refusing a new trial will not be disturbed. Judgment affirmed.

All the Justices concur.

B. D. Header and B. Q. Butts, for plaintiffs.
Conyers é Wilcox, for defendant.